DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ADEL VAELIZADEH,
                               Appellant,

                                     v.

                           MAHNAZ HOSSAINI,
                               Appellee.

                              No. 4D15-2580

                           [September 2, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. 14-011022 37/98.

  John J. Shahady of Kopelowitz Ostrow, Fort Lauderdale, and John M.
Ross of John M. Ross, P.A., Fort Lauderdale, for appellant.

   Steven D. Miller, Plantation, for appellee.

GERBER, J.

   The father appeals from the circuit court’s final judgment granting the
mother’s petition to relocate with the parties’ minor child to Nebraska. The
father argues good cause existed to preclude entry of the relocation
judgment despite the father’s untimely response to the mother’s petition.
We agree with that argument and reverse.

                            Procedural History

   The parties are the unmarried parents of a seven-year-old child. After
the child was born in 2008, the child lived with the mother in Nebraska
while the father lived in Florida. In 2010, a Nebraska court entered a
paternity order including a parenting plan. The parenting plan awarded
the mother residential custody, subject to the father’s timesharing.

   In 2013, the mother and child moved to Broward County to live with
the father. In 2014, the father filed a petition in Broward County to
domesticate the Nebraska order in Florida. In 2015, the father filed an
amended petition not only to domesticate the Nebraska order, but also to
modify the order. The amended petition alleged, in pertinent part:
      The minor child’s home state is Florida, his home County is
      Broward. The minor is in the Broward County School System
      now, for his second consecutive year. The minor child is
      involved in extracurricular activities in Broward County with
      the permission and with the encouragement of both of his
      parents. The minor child is entitled to Health Insurance
      Coverage in the State of Florida. It is in the best interest of
      the minor child to have the Court exercise jurisdiction over
      this matter and to domesticate, register and modify the
      attached foreign decree.

The amended petition further alleged a “substantial and material change
of circumstances,” to justify the father’s requests that: the father and child
exclusively possess the father’s home; the mother reside outside of the
father’s home; and an appropriate timesharing arrangement be
established to promote the child’s best interests.

   In March, 2015, the mother took the child to Nebraska for spring break,
despite the fact that the Nebraska order required the child to spend spring
break with the father. The father immediately filed a motion to compel the
child’s return. Without court action, the mother returned to Florida with
the child after spring break, but she maintained custody of the child.

   On March 23, 2015, the mother filed a “supplemental petition to permit
relocation with minor child” and e-mailed a copy to the father’s attorney.
In the petition, the mother alleged:

      When my son turned 5 years old, [the father] and I reconciled
      as a couple (we were never married) and I took a leap of faith
      and moved to Florida giving up my entire foundation in
      Nebraska – family and employment. He promised marriage.
      [The father] became verbally and emotional[ly] abusive. In
      order to support myself, I began working part time to become
      more independent although my primary job is to be a mother.
      The move to Florida has left me financially disabled with no
      support system in place [sic] has refused to replace the vehicle
      that was damaged in an accident and has sought to remove
      me from the only home I have in Florida. I have no place to
      go and no support system in Florida, financial or otherwise.
      His desire to control my child and me is a cultural issue that
      has caused me to seek the assistance of Women in Distress.



                                      2
   In drafting the petition, the mother used Florida Family Law Form
12.950(d), entitled “Supplemental Petition to Permit Relocation with Minor
Children.” That form stated, in pertinent part:

      A RESPONSE TO THE SUPPLEMENTAL PETITION
      OBJECTING TO RELOCATION MUST BE MADE IN WRITING,
      FILED WITH THE COURT, AND SERVED ON THE PARENT OR
      OTHER PERSON SEEKING TO RELOCATE WITHIN 20 DAYS
      AFTER SERVICE OF THIS SUPPLEMENTAL PETITION TO
      RELOCATE. IF YOU FAIL TO TIMELY OBJECT TO THE
      RELOCATION, THE RELOCATION WILL BE ALLOWED,
      UNLESS IT IS NOT IN THE BEST INTERESTS OF THE CHILD,
      WITHOUT FURTHER NOTICE AND WITHOUT A HEARING.

   On April 17, 2015 (twenty-five days after the mother served her
petition), the mother requested the court to grant relocation because the
father did not object timely to the supplemental petition. The mother sent
a proposed “final judgment for relocation” to the court and copied the
father’s attorney.

  Three days later, on April 20, 2015, the father’s attorney served a
motion “to set aside/strike and[/]or dismiss” the mother’s petition. In the
motion, the father alleged:

      3. The means in which the [mother] has attempted to remove
      the child include taking the child out of the State without the
      [father’s] permission . . . for a period of time that was not
      permitted according to their parenting agreement currently in
      place.

      4. When [the mother] did finally return, the child has [sic]
      missed some school days and was exhibiting issues of
      emotional depression, sadness and withdrawal.

      5. The [mother] had taken the child to the home of her former
      Husband (with whom she had previously charged with
      domestic violence, and where the child had previously seen
      and had been involved in the violence of the [sic] his Mother
      and her former Husband in the past).

      6. Procedurally, the manner in which the “Relocation for
      Minor Child” has been filed and where relief by the [father] is
      requested, is legally inept, inadequate and cannot stand in the
      Court of law.

                                    3
   One week later, on April 27, 2015, the mother removed the child from
school in the middle of the day and relocated with him to Nebraska.

    Two days later, on April 29, 2015, the father, through a new attorney,
filed a verified emergency motion “to compel [the mother] to disclose the
minor child’s whereabouts and return to Florida.”

   One week later, on May 6, 2015, the circuit court held a hearing on the
father’s motion. At the hearing, the father’s new attorney advised that the
father’s original attorney: was out of the area tending to an ill family
member; had filed a notice of unavailability; and “got [the father’s new
attorney] involved because the case needed immediate attention.”

   The court denied the father’s motion. The court reasoned:

      Instead of taking the time to do a notice of unavailability, [the
      father’s original attorney] could have just filed an answer or
      denial of [the mother’s] petition and ask for a hearing. So, I’m
      not going to sign the pick-up order.

      I don’t know if [the father is] entitled to a hearing at this point
      since 20 days went by after the service. Or if [the father is]
      entitled to a hearing, I think the child is allowed to stay out of
      state, but I’m not going to order the child back to the State of
      Florida since [the father’s original attorney] didn’t file an
      answer within the 20 days.

The court then stated that the father could set a “best interests” hearing,
but that the court would allow the relocation to continue in the interim.

   Immediately after the hearing, the court entered a written order stating:

      The Motion for Pickup Order is denied as [the father] failed to
      respond to the petition within 20 days of “service” on his
      counsel by e-portal filing. The Court finds this to be good
      service of process of the Petition for Relocation pursuant to
      Rules 1.080 Civil Procedure and 2.516 of Judicial Admin.
      Court will schedule a best interests hrg upon motion being filed
      for same.

(emphasis added).



                                      4
   However, later that day, the court entered a final judgment granting
relocation. The judgment states, in pertinent part: “As a result of [the
father’s] failure to file a timely objection to [the mother’s] petition[,]
relocation is presumed to be in the best interest of the minor child.”

    Within ten days of service of the judgment, the father, through a third
attorney, served a verified motion for rehearing and/or to vacate and allow
filing of an objection to the mother’s relocation petition. In the motion, the
father primarily argued that the relocation judgment equated to a default
judgment, which is disfavored in child custody cases. However, the father
then argued that, even accepting the relocation judgment as a default
judgment, he met all of the elements required to vacate that judgment, by:
(1) having acted with due diligence to challenge the relocation; (2) having
demonstrated excusable neglect due to his original counsel’s
unavailability; and (3) having shown a meritorious defense in his proposed
objection to relocation.

   The court denied the father’s motion for rehearing.

    This appeal followed. The father argues good cause existed to preclude
entry of the relocation judgment despite the father’s untimely response to
the mother’s petition. We employ a mixed standard of review. See Milton
v. Milton, 113 So. 3d 1040, 1041 (Fla. 1st DCA 2013) (an appellate court
“reviews relocation determinations for abuse of discretion; however, the
question of whether the trial court properly applied the relocation statute
is a matter of law, reviewed de novo”); Rossman v. Profera, 67 So. 3d 363,
365 (Fla. 4th DCA 2011) (“Ultimately, the concern in a relocation
determination is whether the relocation is in the best interests of the
child.”).

   We agree with the father’s argument. We will analyze the controlling
statute before turning to the reasons for our decision.

                                  Analysis

   The mother filed her petition for relocation pursuant to section
61.13001(3), Florida Statutes (2014), which states, in pertinent part:

      Unless an agreement has been entered . . . a parent . . .
      seeking relocation must file a petition to relocate and serve it
      upon the other parent . . . . The pleadings must be in
      accordance with this section:



                                      5
      (a) The petition to relocate must be signed under oath or
      affirmation under penalty of perjury and include:

      ....

      7. Substantially the following statement, in all capital letters
      and in the same size type, or larger, as the type in the
      remainder of the petition:

      A RESPONSE TO THE PETITION OBJECTING TO
      RELOCATION MUST BE MADE IN WRITING, FILED WITH
      THE COURT, AND SERVED ON THE PARENT OR OTHER
      PERSON SEEKING TO RELOCATE WITHIN 20 DAYS AFTER
      SERVICE OF THIS PETITION TO RELOCATE. IF YOU FAIL
      TO TIMELY OBJECT TO THE RELOCATION, THE
      RELOCATION WILL BE ALLOWED, UNLESS IT IS NOT IN THE
      BEST INTERESTS OF THE CHILD, WITHOUT FURTHER
      NOTICE AND WITHOUT A HEARING.

      ....

      (d) If the other parent . . . fails to timely file a response objecting
      to the petition to relocate, it is presumed that the relocation is in
      the best interest of the child and that the relocation should be
      allowed, and the court shall, absent good cause, enter an order
      specifying that the order is entered as a result of the failure to
      respond to the petition and adopting the access and time-
      sharing schedule and transportation arrangements contained
      in the petition. The order may be issued in an expedited
      manner without the necessity of an evidentiary hearing. If a
      response is timely filed, the parent or other person may not
      relocate, and must proceed to a temporary hearing or trial and
      obtain court permission to relocate.

§ 61.13001(3), Fla. Stat. (2014) (emphasis added).

   Applying the statute here, we conclude the circuit court erred because
good cause existed to preclude entry of the relocation judgment despite
the father’s untimely response to the mother’s petition. We reach this
conclusion for five reasons.

   First, the father filed a petition to domesticate and modify the Nebraska
order to seek residential custody, based on an alleged change in
circumstances regarding the child’s best interests, before the mother filed

                                        6
her relocation petition. That petition remained pending when the court
entered the final judgment.

    Second, although the father missed the twenty-day deadline for filing
his response to the relocation petition, the father expeditiously filed a
motion “to set aside/strike and/or dismiss” the petition just eight days
after that deadline, and just three days after the mother’s request for an
order granting relocation. In the motion, the father alleged: the mother
violated the Nebraska order by removing the child from Florida at a time
when the child was supposed to be residing with the father; the mother
had taken the child to the home of her former husband, whom she
allegedly had accused of domestic violence, and where the child allegedly
had witnessed such violence; and when the mother returned, the child
missed some school days and was exhibiting emotional issues. While we
recognize the father’s motion contains mere allegations which may not be
true, the motion raised sufficient questions regarding the child’s best
interests.

    Third, the record suggests that the father’s untimely response to the
relocation petition was not due to the father’s willful inaction, but due to
his original attorney’s unavailability while tending to an ill family member.
Cf. Dixon v. City of Riviera Beach, 662 So. 2d 424, 425 (Fla. 4th DCA 1995)
(“Because it was the lawyers, not the plaintiffs, who contributed to the
errors recited hereinabove, we believe it inappropriate to punish the
plaintiffs.”).

    Fourth, while the cases which the father cites are distinguishable,
because those cases involve custody determinations and this case involves
a relocation, the cases admonish apparent defaults which do not consider
the child’s best interests. See Jeffers v. McLeary, 118 So. 3d 287, 290 (Fla.
4th DCA 2013) (reversing trial court’s denial, without a hearing, of father’s
motions for rehearing and to vacate, where motions related to father’s
failure to appear at a hearing regarding child’s time-sharing schedule; case
involved time-sharing and, thus, affected child’s best interests); Crossin v.
Crossin, 979 So. 2d 298, 299 (Fla. 4th DCA 2008) (child custody issues
should be determined upon child’s best interests, and such issues should
not be foreclosed on technical pleading defaults) (citations omitted);
Causin v. Leal, 881 So. 2d 20, 22 (Fla. 4th DCA 2004) (“[W]e reverse that
part of the trial court’s final judgment granting the father custody based
solely on a default and remand to the trial court to conduct such
proceedings as are necessary to make findings of fact considering the best
interest of the child.”); Childres v. Riley, 823 So. 2d 246, 246 (Fla. 4th DCA
2002) (reversing and remanding for new trial on child custody, “hold[ing]
that the issue of custody should not ordinarily be determined by entering

                                      7
a default against one of the parents”); Armstrong v. Panzarino, 812 So. 2d
512, 514 (Fla. 4th DCA 2002) (“[T]he ‘best interest of the child’ standard
precludes a determination of child custody based on a parent’s default.”).

   Fifth, the relocation judgment is inconsistent with the court’s oral
ruling and written order from earlier that day stating that the father could
set a “best interests” evidentiary hearing. Indeed, the record suggests that
what the court may have intended was to deny the father’s request for a
pickup order (i.e., allow a temporary relocation) pending a “best interests”
evidentiary hearing.

    Based on the foregoing, we reverse the relocation judgment, treat the
judgment as a non-final order granting temporary relocation, and remand
for a “best interests” evidentiary hearing.

   Reversed and remanded.

DAMOORGIAN and CONNER, JJ., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     8